Citation Nr: 1027887	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-21 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Evaluation of post-traumatic esotropia with diplopia and 
bilateral pterygia, rated as noncompensably disabling.

2.  Evaluation of tinea cruris, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from June 1975 to June 
1977, and from June 1980 to June 2003.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife presented testimony at a Board hearing 
chaired by the undersigned Veterans Law Judge at the RO in April 
2007.  A transcript of the hearing is associated with the claims 
file. 

In September 2007, and again in July 2009, the Board remanded 
these claims for additional evidentiary development.  The case 
has since been returned to the Board for further appellate 
action.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for post-
traumatic esotropia with diplopia, bilateral pterygia, and tinea 
cruris, the Board characterized these claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher rating of 10 percent 
for tinea cruris, inasmuch as a higher rating is still available, 
and the Veteran is presumed to seek the maximum available benefit 
for a disability, the Board has characterized these issues as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Veteran submitted additional pertinent evidence after the 
most recent March 2010 supplemental statement of the case, and he 
waived his right to have that evidence initially considered by 
the RO.


FINDINGS OF FACT

1.  The Veteran's post-traumatic esotropia with diplopia and 
bilateral pterygia is manifested by uncorrectable diplopia beyond 
20 degrees in the downward, upward, and lateral directions, and 
visual acuity of 20/40 in left eye, and 20/50 in the right eye.

2.  The Veteran's tinea cruris is manifested by coverage of at 
least 5 percent, but less than 20 percent, of the entire body, 
and at least 5 percent, but less than 20 percent, of exposed 
areas, without need of systemic therapy such as corticosteroids 
or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for diplopia and 
impaired visual acuity associated with post-traumatic esotropia 
and bilateral pterygia are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.76, 4.78, 4.79, Diagnostic 
Codes 6034, 6065, 6090 (2009), 38 C.F.R. § 4.84a, Diagnostic 
Codes 6034, 6074, 6090 (in effect prior to December 10, 2008).

2.  The criteria for a disability rating higher than 10 percent 
for tinea cruris have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 
7813-7806 (2009); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 
(in effect prior to September 23, 2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

As noted above, the claims for higher initial ratings arise from 
the Veteran's disagreement with the initial ratings assigned 
after the grant of service connection.  The courts have held, and 
VA's General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is disagreement 
as to "downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).  Where a claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of such 
error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
private and VA treatment records.  In addition, the Veteran was 
afforded VA examinations in April 2004, March 2005, September 
2008, and November 2009.  These examinations were adequate 
because they were performed by medical professionals, based on a 
review of claims file, solicitation of history and symptomatology 
from the Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).

II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted 
an important distinction between an appeal involving a claimant's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection is required.  See Fenderson, 12 
Vet. App. at 126.

Eye Claim

In the June 2004 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
posttraumatic esotropia with diplopia and bilateral pterygia, 
pursuant to Diagnostic Code 6034, effective July 1, 2003.  

Effective December 10, 2008, the regulations governing visual 
disabilities were amended.  VA's General Counsel held that when a 
provision of the VA rating schedule is amended while a claim for 
an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the Veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of the 
regulatory change; and the prior regulation should be applied to 
rate the Veteran's disability for periods preceding the effective 
date of the regulatory change.  The effective date of a 
liberalizing law or VA issue is no earlier than the effective 
date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008).  
As will be discussed in more detail below, neither version of the 
regulations produces a more favorable rating than the other.  

Under the current Diagnostic Code 6034, ratings are determined 
based on visual impairment, disfigurement (Diagnostic Code 7800), 
conjunctivitis (Diagnostic Code 6018), etc., depending on the 
particular findings.  Prior to December 10, 2008, ratings were 
determined based on loss of vision, if any.

There is no evidence or assertion of disfigurement in this case.  
Regarding conjunctivitis, the Veteran was afforded a VA 
examination in November 2009, and the examiner found that there 
was no conjunctivitis.  The examiner also found no visual field 
defects.  The Veteran's primary complaints regarding his eyes, as 
he testified in April 2007, are that, without his prismatic 
lenses, he has double vision almost constatantly.  He also 
complained of painful dry eyes due to the initial trauma, as well 
as a subsequent scraping and laser procedures conducted to 
correct the resulting diplopia, which have resulted in bilateral 
pterygia.  The Board will next address these concerns.  

Regarding the Veteran's diplopia and visual impairment, the 
November 2009 examiner recorded corrected distant visual acuity 
of 20/40 in the right eye, and 20/30 in the left eye.  Prior 
evaluations were the same or better.  Findings in March 2010 were 
20/30 in the right eye and 20/20 in the left eye.  Under 
Diagnostic Code 6066, these findings are noncompensable.  
However, a December 2009 ophthalmology consultation reveals 
findings of 20/50 in the right eye and 20/40 in the left eye.  
Under Diagnostic Code 6066, this warrants a 10 percent rating.  
However, as will next be discussed, these findings must be 
considered within the context of the Veteran's diplopia, as a 
note pertinent to Diagnostic Code 6090 provides that ratings will 
not be applied for both diplopia and decreased visual acuity or 
field of vision in the same eye.  See 38 C.F.R. § 4.85, 
Diagnostic Code 9090 prior to December 10, 2008; 38 C.F.R. 
§ 4.78(b)(1), effective December 10, 2008.   

Turning then to the effect of diplopia, a note under the current 
version of Diagnostic Code 6090 provides that, if diplopia is 
occasional, or is correctable with spectacles, a zero percent 
rating is appropriate.  The November 2009 examiner found that, 
while the diplopia is correctable within 20 degrees, it is not 
correctable outside 20 degrees, even with prismatic spectacles.  
While previous examinations have noted that the diplopia was 
corrected with spectacles (April 2004, and September 2008 
reports), apparently none of those prior findings was accompanied 
by a Goldman chart to ascertain the true bounds and limits of the 
Veteran's diplopia.  The current 38 C.F.R. § 4.78(a) provides 
that a Goldman perimeter chart must be used, and the diplopia 
must be charted.  

While the November 2009 examiner noted that diplopia was 
occasional, the Veteran has testified that it is always present.  
In response to the question, "how often do you get episodes of 
the double vision?" the Veteran responded, "[a]ll the time.  I 
can take my glasses off now and you can see my eyes crossed."  

In determining that the condition was occasional, the examiner 
may have been referring to his finding that the Veteran has 
single vision within 20 degrees with spectacles, rather than an 
intermittent situation as contemplated by the above note.  
Nevertheless, the Veteran is competent to describe his symptoms 
and how often he experiences them.  Indeed, the Veteran would be 
the most likely source for such information, even as related by 
an examiner.  As the examiner's finding is unclear in terms of 
its applicability to the current version of Diagnostic Code 6090, 
and as the Veteran's statements have been clear and consistent, 
the Board accepts the Veteran's account that the diplopia is 
always present beyond 20 degrees, regardless of spectacles, and 
is also constant within 20 degrees when he is not wearing 
corrective spectacles.  

The November 2009 Goldman chart shows that diplopia is present in 
the up, down, and lateral directions outside the 20 degree 
isopter, and within the 30 degree isopter.  This equates to an 
adjusted visual acuity of 15/200 for the downward direction, 
20/100 laterally, and 20/70 for the upward direction, in 
accordance with Diagnostic Code 6090 (either version).  As the 
downward direction provides the most severe corresponding visual 
impairment, that figure is chosen for application to the rating 
schedule (as when the diplopia field extends beyond more than one 
quadrant, the evaluation will be based on the quadrant that 
provides the highest evaluation).  See 38 C.F.R. § 4.85, 
Diagnostic Code 9090, Note 3, prior to December 10, 2008; 
38 C.F.R. § 4.78(b)(2), effective December 10, 2008.  

Where, as here, diplopia exists in two individual and separate 
areas of the same eye (upward, downward, and laterally), the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  See 38 C.F.R. § 4.85, Diagnostic Code 9090, 
Note 4, prior to December 10, 2008; 38 C.F.R. § 4.78(b)(3), 
effective December 10, 2008.  Accordingly, the next higher step 
is 5/200.  

Although diplopia is an inherently bilateral condition, the above 
rating must be applied to only one eye.  See 38 C.F.R. § 4.85, 
Diagnostic Code 9090, Note 2, prior to December 10, 2008; 
38 C.F.R. § 4.78(b)(1), effective December 10, 2008.  

Also, under the former criteria, ratings will not be applied for 
both diplopia and decreased visual acuity or field vision in the 
same eye.  When diplopia is present and there is also ratable 
impairment of visual acuity or field of vision of both eyes, the 
above diplopia rating will be applied to the poorer eye while the 
better eye is rated according to the best corrected visual acuity 
or visual filed.  

As visual acuity in the right eye has consistently been worse 
than the left, the figure of 5/200 is chosen to replace the 
finding of 20/50, recorded in December 2009.  The corresponding 
figure for the left (better) eye is 20/40.  

Under Diagnostic Code 6074, visual acuity of 5/200 in the poorer 
eye, combined with 20/40 in the better eye warrants a 30 percent 
rating.  

Under the current rating criteria, when a claimant has both 
diplopia and decreased visual acuity or visual field defect, a 
level of corrected visual acuity for the poorer eye (or the 
affected eye, if disability of only one eye is service-connected) 
should be assigned that is: one step poorer than it would 
otherwise warrant if the evaluation for diplopia under diagnostic 
code 6090 is 20/70 or 20/100; two steps poorer if the evaluation 
under diagnostic code 6090 is 20/200 or 15/200; or three steps 
poorer if the evaluation under diagnostic code 6090 is 5/200.  
This adjusted level of corrected visual acuity, however, must not 
exceed a level of 5/200.  The adjusted visual acuity for the 
poorer eye (or the affected eye, if disability of only one eye is 
service-connected), and the corrected visual acuity for the 
better eye (or visual acuity of 20/40 for the other eye, if only 
one eye is service-connected) should be used to determine the 
percentage evaluation for visual impairment under diagnostic 
codes 6065 through 6066.  See 38 C.F.R. § 4.78(b)(1).  

This also results in a level of adjusted visual acuity if 5/200 
in the poorer eye, and 20/40 in the better eye, which also 
results in a 30 percent rating.  See 38 C.F.R. § 4.79, Diagnostic 
Code 6065 (2009).   

Thus, under either version of the rating schedule, a 30 percent 
rating is warranted for the service-connected posttraumatic 
esotropia with diplopia and bilateral pterygia.  As the ratings 
for visual acuity are progressive, it must logically be concluded 
that a rating higher than 30 percent is not warranted.  

Regarding the painful dry eyes, the September 2008 and November 
2009 VA examiners specifically found the lachrymal ducts to be 
functioning within normal limits.  While, the November 2009 
examiner attributed symptoms of redness, burning, and stinging to 
the pterygium, there does not appear to be a separately ratable 
condition in light of these objectively normal findings.  

Tinea Cruris

In the June 2004 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
tinea cruris, pursuant to Diagnostic Code 7813, effective July 1, 
2003.  The March 2010 rating decision subsequently granted a 
higher rating of 10 percent, also effective July 1, 2003.  

The Board notes that the Veteran has reported other skin 
conditions, including of the head, and he is separately service-
connected for a skin disorder of the feet.  The issue on appeal 
is limited to a condition affecting the perianal and groin areas, 
as well as the upper thighs, claimed as rectal fungus.

The Board also notes that the schedule for rating disabilities of 
the skin was amended effective September 23, 2008.  However, as 
will be discussed below, these amendments do not significantly 
affect this claim.

Diagnostic Code 7813 specifically includes tinea cruris, and 
directs the rater to apply either the diagnostic codes for scars 
(7800-7805), or the code for dermatitis/eczema (7806).  The RO 
has applied Diagnostic Code 7806.  Under that code, a 10 percent 
rating is assignable where at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less than 
20 percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
is required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is assignable 
where 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; where systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required for 
a total duration of six weeks or more, but not constantly, during 
the past 12-month period.  The maximum 60 percent rating requires 
that more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs was required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003-2009).  

Regarding the scar codes, in light of the anatomical location of 
the affected skin, the current Diagnostic Code 7800 is not 
applicable.  The prior version of 7800 also pertained to 
disfigurement of the head, face, and neck, and is not applicable.  
Neither version of diagnostic Code 7802 provides for a rating 
higher than 10 percent.  In addition, the current version of that 
code is applicable to nonlinear scars.  The Veteran's skin 
disorder takes the form of lesions or papules.  These do not 
appear to what is contemplated as nonlinear scars.  Accordingly, 
that code is not appropriate.

The current Diagnostic Code 7801 is applicable to scars not of 
the head, face, or neck, that are deep and nonlinear.  The former 
version applied to scars other than head, face, or neck, that are 
deep or that cause limited motion.  Here, the evidence shows, 
that the skin lesions do not approximate deep scars.  There is no 
suggestion that they cause limited motion.  And, as noted above, 
they are not nonlinear.  Therefore, Diagnostic Code 7801 is not 
appropriate.  

The former version of Diagnostic Code 7803 provided a maximum 10 
percent rating.  That code has been omitted from the current 
version. 

Both versions of Diagnostic Code 7804 are applicable to scars 
that are unstable and painful.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  Here, the evidence does not suggest, and the Veteran 
does not contend that he experiences frequent loss of covering of 
skin over any of the lesions.  Therefore, that code is not 
appropriate.  Moreover, the former version did not provide for a 
rating higher than 10 percent.

The current Diagnostic Code 7805 is applicable to other disabling 
effects of scars evaluated under Diagnostic Codes 7800, 7801, 
7802, 7804.  As none of those codes is appropriate to evaluate 
the Veteran's lesions, Diagnostic Code 7805 is also not 
appropriate.  The former version applies to limitation of 
function.  As noted above, there is no suggestion that the 
Veteran's lesions cause limitation of function.  This leaves 
Diagnostic Code 7806, as used by the RO.  

Considering the lay and medical evidence in light of the above-
noted criteria, the Board finds that a schedular rating in excess 
of 10 percent for the Veteran's tinea cruris is not warranted.  

A review of the clinical records and the Veteran's complaints 
shows that he experiences itching of the perianal area and a rash 
with boils and pimples in the groin area and gluteal fold, which 
sometimes spread to the upper and inner thighs.  The Veteran has 
been prescribed numerous medications and creams, which provided 
only limited relief.  An April 2004 VA examination noted the 
presence of a rash and pimples with no functional limitation.  A 
February 2007 dermatology consultation shows that the Veteran was 
prescribed antibiotic treatment.  The Board acknowledges that a 
February 2009 dermatology outpatient note contains the notation 
to discontinue steroids.  However, these steroids are referred to 
elsewhere in the report as hydrocortisone cream, not a systemic 
therapy.  

The Veteran was afforded a VA skin diseases examination in 
September 2008.  A February 2009 addendum to the September 2008 
examination reveals that the areas affected include less than 5 
percent in the groin, and less than 10 percent in the 
anus/gluteal area.  

In sum, the clinical evidence and the testimony and statements of 
the Veteran and his wife demonstrate that the total coverage of 
the affected area is less than that required for a 30 percent 
rating, and that systemic therapy such as corticosteroids or 
other immunosuppressive drugs is not required.  As such, the 
rating schedule does not allow for a rating higher than 10 
percent.

The Board acknowledges that a September 2008 VA examiner 
described the Veteran's condition as severe to very severe.  
However, his clinical findings were similar to other evaluations.  
He did not suggest that the Veteran required systemic therapy 
such as corticosteroids or other immunosuppressive drugs, or that 
the condition affected 20 to 40 percent of the entire body, or 20 
to 40 percent of exposed areas.  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  Here, the 
rating criteria are specific as to the requirements for a 30 
percent schedular rating, and those requirements are not met. 

Both Claims

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time an 
initial disability rating is assigned).  In Hart v. Mansfield, 
the Court extended entitlement to staged ratings to claims for 
increased disability ratings where "the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  21 Vet. 
App. 505, 511 (2007).  Here, the Veteran's post-traumatic 
esotropia with diplopia and bilateral pterygia, and tinea cruris, 
have not significantly changed over the appeal period, and 
uniform evaluations are warranted.

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
Jul. 17, 2009).  The first question is whether the schedular 
rating adequately contemplates the Veteran's disability picture.  
Thun, 22 Vet. App. at 115.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, regarding both claims, the rating criteria clearly 
contemplate the Veteran's disability picture.  They include 
symptomatology of the type reported by the Veteran and by medical 
professionals on clinical evaluation.  Significantly, in both 
cases, the rating criteria include higher ratings where 
symptomatology of the appropriate degree is demonstrated.  The 
Board concludes therefore that the assigned schedular evaluations 
are adequate, and no referral is required.  


ORDER

A 30 percent rating for diplopia associated with post-traumatic 
esotropia with bilateral pterygia is granted.

A disability rating higher than 10 percent for tinea cruris is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


